10-594-ag
    Tjitajaya v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A094 044 947
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 28 th day of January, two thousand eleven,

    PRESENT:
             GUIDO CALABRESI,
             REENA RAGGI,
             RICHARD C. WESLEY,
                 Circuit Judges.
    _______________________________________

    JUNAEDY TJITAJAYA,
             Petitioner,

                          v.                               10-594-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL
             Respondent.
    ______________________________________

    FOR PETITIONER:                 Oleh R. Tustaniwsky, Brooklyn, New
                                    York.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General; Samia Naseem, Of Counsel;
                                    John C. Cunningham, Senior
                                    Litigation Counsel, Civil Division,
                       Office of Immigration Litigation,
                       United States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Junaedy Tjitajaya, a native and citizen of

Indonesia, seeks review of a January 20, 2010 decision of

the BIA affirming the March 27, 2008, decision of

Immigration Judge (“IJ”) Javier Balasquide denying

Tjitajaya’s application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).        In

re Junaedy Tjitajaya, No. A094 044 947 (BIA Jan. 20, 2010),

aff’g No. A094 044 947 (Immig. Ct. N.Y. City Mar. 27, 2008).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA.     See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

standards of review are well-established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009); Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-


                             2
58 (2d Cir. 2008).

    The only issue before us is whether the agency erred in

finding that Tjitajaya failed to demonstrate a pattern or

practice of persecution of ethnic Chinese Christians in

Indonesia.   In order to establish eligibility for asylum, an

applicant is not required to demonstrate that he would be

individually singled out for persecution if he demonstrates

a “pattern or practice” of “persecution of a group of

persons similarly situated to” him on account of a protected

ground and establishes his own “inclusion in, and

identification with,” that group.   8 C.F.R.

§ 1208.13(b)(2)(iii).   However, the BIA has found time and

again that there is no such pattern or practice of

persecution of Chinese Christians in Indonesia.     See, e.g.,

In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005).     We have

found no error in such decisions.   See, e.g., Santoso v.

Holder, 580 F.3d 110, 112 (2d Cir. 2009).

    Because the agency reasonably found that he did not

demonstrate a well-founded fear of persecution, Tjitajaya’s

applications for asylum, withholding of removal, and CAT

relief fail as they were based on the same factual

predicate.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.


                              3
2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               4